Citation Nr: 1521695	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with associated depression.

2.  Entitlement to service connection for a cardiovascular disorder (previously claimed as a heart disorder) (including coronary artery disease, hypertension, and hyperlipidemia), to include as secondary to service-connected PTSD with associated depression.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to June 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a May 2014 decision, the Board denied the issue of service connection for a heart disorder.  The Veteran appealed the May 2014 decision for that issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated December 2014, the Court granted a Joint Motion for Remand (JMR), vacating the May 2014 Board decision for that issue and remanding it for compliance with the terms of the JMR.  Pursuant to the December 2014 JMR, the issue previously claimed as a heart disorder is characterized as entitlement to service connection for a cardiovascular disorder (including CAD, hypertension, and hyperlipidemia), to include as secondary to service-connected PTSD with associated depression, and is listed on the title page accordingly.

In the May 2014 decision, the Board also remanded the issues for entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation at the housebound rate.  These issues have not been returned to the Board for further appellate review as of this date.

The VBMS electronic claims file contains the December 2014 JMR, VA treatment records dated from July 2012 to December 2014, duplicate copies of some service treatment records, records pertinent to the claim for entitlement to an increased rating in excess of 30 percent for PTSD with associated depression, and additional records not pertinent to the claims on appeal.  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with the physical claims file or VBMS.  

The appeal is REMANDED to the AOJ.  

REMAND

A remand is required for the issue of entitlement to an increased rating in excess of 30 percent for PTSD with associated depression for issuance of a statement of the case (SOC).  In a September 2014 rating decision, the RO denied this issue.  In a November 2014 statement, the Veteran's representative expressed the Veteran's disagreement regarding the September 2014 decision, thus filing a notice of disagreement (NOD).  No SOC has yet been issued.  Where the record contains a NOD as to an issue, but no SOC, the issue must be remanded to the originating agency to issue an SOC and to provide the claimant an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Pursuant to the December 2014 JMR, the parties agreed that a remand is warranted to obtain an additional VA medical opinion that fully addresses all of the Veteran's cardiovascular disorders.  Specifically, the JMR noted the Veteran alleged his heart condition was associated with his service-connected PTSD.  It was also asserted that the October 2011 VA examiner noted diagnoses of coronary artery disease (CAD), hypertension, and hyperlipidemia, but only rendered an opinion as to the etiology of CAD on a direct basis and on a secondary basis regarding causation.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

Pursuant to the January 2015 post-JMR notice sent to the Veteran and his representative by the Board, the Veteran responded in April 2015 by checking the box that reads "please remand (send back) my case to the AOJ for review of this additional evidence that I am submitted in my appeal.  I understand that choosing this opinion may significantly delay the Board's review of my appeal."  Thus, the issue of entitlement to service connection for a cardiovascular disorder (including CAD, hypertension, and hyperlipidemia), to include as secondary to service-connected PTSD with associated depression; is also remanded for the AOJ to initially review additional records obtained and associated with the record since the May 2014 Board remand and decision.  See 38 C.F.R. § 20.1304 (2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the issue of entitlement to an increased rating in excess of 30 percent for PTSD with associated depression.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ must advise the Veteran and his representative that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2.  Obtain additional medical opinions from the VA examiner who provided the October 2011 VA examination.  If the examiner is not available or unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide the additional medical opinions.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Based upon a review of the record and clinical findings, the examiner must provide the following opinions:

a)  Is it at least as likely as not that hypertension : (i) manifested in service or is otherwise causally or etiologically related to service? (the examiner must comment on any elevated blood pressure readings noted in service); (ii) is caused by his service-connected PTSD with associated depression; and/or (iii) is aggravated by his service-connected PTSD with associated depression?

If the examiner determines that hypertension is aggravated by the service-connected PTSD with associated depression, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

b)  Is it at least as likely as not that the Veteran's hyperlipidemia : (i) manifested in service or is otherwise causally or etiologically related to service?; (ii) is caused by his service-connected PTSD with associated depression; and/or (iii) is aggravated by his service-connected PTSD with associated depression?

If the examiner determines that hyperlipidemia is aggravated by the service-connected PTSD with associated depression, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.



c)  Is it at least as likely as not that the Veteran's CAD 
(i) manifested in service or is otherwise causally or etiologically related to service?; (ii) is caused by his service-connected PTSD with associated depression; and/or (iii) is aggravated by his service-connected PTSD with associated depression?

If the examiner determines that CAD is aggravated by the service-connected PTSD with associated depression, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

3.  The issue for entitlement to service connection for a cardiovascular disorder (including CAD, hypertension, and hyperlipidemia), to include as secondary to service-connected PTSD with associated depression must be readjudicated on the basis of additional evidence.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

